Space and security (debate)
The next item is the report by Karl von Wogau, on behalf of the Committee on Foreign Affairs, on space and security (INI/2008/2030).
rapporteur. - (DE) Mr President, Mr Vice-President of the European Commission, ladies and gentlemen, operations under the Security and Defence Policy are becoming more dangerous. That has been shown by the fact that for the first time a soldier has been killed during an operation under European command. Gilles Polin was killed on the border between Chad and Darfur.
We must, therefore, consider whether some of those risks can be avoided. They arise as a result of the wrong kind of command structures, but also when the necessary equipment is not available for specific operations.
When we consider this matter, we start with Javier Solana's broad approach to security strategy, which covers the armed forces and also the European Union's critical infrastructure, its external borders and humanitarian operations as well. Here we keep finding weaknesses in the area of space, satellite-based reconnaissance, satellite-based telecommunications and satellite-based navigation. If we cooperate more closely in this area, we will be able to spend our money more usefully and achieve greater efficiency.
I will start with reconnaissance. We have the Helios reconnaissance satellites, the German SAR Lupe ones and the Italian Cosmo-Skymed. It is vital to ensure that the imagery received from these reconnaissance satellites is actually available to our satellite centre in Torrejón.
Then there is the MUSIS project, planned for the future. In the report I urge that this project eventually be brought within an appropriate European framework. Then we have satellite navigation, the Galileo project. The report states quite clearly that the Galileo project should also be available in future for military operations, because our military forces that plan and conduct such operations need Galileo to give them directions.
That brings me to telecommunications, which must also be satellite-based. Closer cooperation can be of great benefit here. I also regard software-defined radio as a joint project that offers great opportunities; it sets a common standard for protected telecommunications that could lead to interoperability between armed forces on the one hand and the police on the other, and also with the forces that have to stand by for disaster aid.
We also need space surveillance to monitor our space infrastructure and protect our satellites. Here we should develop a common European system. We need an early warning system for ballistic missiles and for communications and electronic intelligence.
A word on financing. We note that we are already spending a sizeable amount of the European budget on security, firstly on security research, secondly on GMES, the satellite observation system, which also has security connotations, and now on Galileo. We are in fact spending EUR 750 m of the budget on security aspects. Perhaps we should consider whether European budget funds could not also be made available for the other planned projects I mentioned.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, space policy will play a very important role over the next six months, as it is one of the French Presidency's priorities. The Commission finds that most welcome. All of us here know, of course, that space is a fascinating topic. We see it today as we follow the scientific adventures of the Phoenix Mars probe, as we did a few months ago with the successful installation of the European Columbus Laboratory module in the International Space Station.
I must add that over and above its major achievements, space technology is offering a growing number of instruments we need in order to achieve our policy aims. That applies to environmental policy, transport policy, agricultural policy, but also to major external policy areas such as development policy, humanitarian aid and international aid for disasters and, of course - and this brings me to the subject Mr von Wogau has successfully kept on the agenda for many years, for which the Commission is most grateful to him - space policy and European security.
The Commission described the importance of space applications for the European Security and Defence Policy in its communication on European space policy last year. I agree with the rapporteur that the two are closely linked. The Commission therefore welcomes this report on space and security with its proposals and details about specific initiatives and measures.
I would like to discuss a few points in more detail. The report stresses that the European Union is allocating more than EUR 5 billion to financing space projects under the current financial perspective. The lion's share of that goes to applications of the GMES system - Global Monitoring for Environment and Security - which will soon be given its own and, in my view, very attractive brand name, like Galileo. That will happen in September.
The potential applications of GMES are also most important to the European Security and Defence Policy. I want to leave no room for doubt here, so that we do not repeat the mistakes of the past: GMES has a multi-use potential, we do not deny that, and this multi-use potential should and must also be used sensibly, to avoid duplication and unnecessary costs. That is the only way we can ensure that our space industry is competitive and that we develop its technology.
My next point is most important to the Commission, in the context also of our experiences with Galileo. If we want to make GMES services available for the long term, we need a permanent operational financial basis. We do not have that at present. We are still at the development stage and are funding GMES from research and development resources. We will be entering the operational stage very soon, however, and then we will have to be prepared to draw the necessary conclusions from what we have jointly decided so far, not just specifically in relation to space policy but also on the basis of the European budget. It would make little sense to spend billions on developing a technology and then not want to finance it once we are in a position to apply it.
If we want a long-term, operational financing basis - and I am speaking without any reservations here - then we must incorporate space projects that are relevant to security and defence.
That brings me to a second point. We agree that there is a close link between space and security and defence policy. We should, therefore, make optimum use of the synergies between space and civilian and military security, both in the field of technology and in the operational field. I am, therefore, very glad that the report encourages strong inter-pillar cooperation, i.e. between the Commission, the Council, the European Defence Agency and the European Union Satellite Centre.
I would also stress that we must look at the whole spectrum of the question of space and its links to European security and defence policy, while respecting the provisions of the Treaties - the Commission would never touch them and has said quite clearly that we cannot finance any European defence measures or measures of a military nature out of the EU budget. The Commission very much welcomes the fact that the report also addresses aspects of foreign and security policy in the stricter sense of the term, such as the development of a code of conduct for space activities or the potential of satellites to monitor international arms control agreements.
A central concern of our policy is the use of space for purely peaceful purposes. The European Union - and here I can refer to various European Parliament resolutions - supports every initiative to prevent the weaponisation of space. That is also why the Commission welcomes the European Space Agency's intention to develop an instrument to that end, called space situational awareness, that can not only verify the observance of the relevant agreements but also monitor the security of our satellites.
We will be discussing how to coordinate that with the Community's activities in a few days' time at a meeting between the ministers responsible for space affairs, the French Presidency and the Commission to be held in Kourou, our European spaceport in French Guiana.
The report on space and security clarifies the security challenges that will face Europe in the coming years. We should see this as an opportunity to make Europe more capable of action and more competitive. An innovative European space policy and a common European security and defence policy can bring us some way towards achieving that.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (SL) The European space policy is exceptionally important for two reasons: firstly, because it contributes to greater security, and secondly, because it contributes to the pursuance of development targets prescribed by the Lisbon Strategy for growth and jobs. It was primarily this aspect that we in the Committee on Industry focused our attention on.
We are delighted that, in its chapter on research and technological development, the Lisbon Treaty provides a legal basis for the European space policy. We will carefully examine the proposals for a European space programme which the Commission is to draw up, and we will then adopt a position on them. We must also define relations with the European Space Agency accordingly.
I am also delighted that, on this very day, the relevant regulation has been signed guaranteeing a practical start-up of the EGNOS and Galileo programmes. Our experience with these two programmes will enable us to agree on how to manage other programmes. We must now prepare and establish in practice an environment in which it will be easier for us to make effective use of new systems and as wide a variety of applications as possible, without limiting ourselves too narrowly in advance.
Ladies and gentlemen, space is a natural shared asset and not just the property of one nation or community. That is why, when we are developing future European legislation, we must also take into account the international framework. Here I mean the existing United Nations treaties as well as the principles of space legislation.
Finally, I should also like to thank the rapporteur for his cooperation and for taking account of the Industry Committee's views, and I am convinced that by working in this manner we can still achieve much more.
on behalf of the PPE-DE Group. - (SV) Mr President, thank you Mr von Wogau for a good, clear report. Let me begin with something that at first sight does not seem to have much to do with space, namely the Balkan war. We eventually realised that Europe made quite a lot of mistakes during the various conflicts in the Balkans during the 1990s. Europe did not make those mistakes because of a bad common foreign and security policy, but because of the total absence of a common foreign and security policy. There are still people who oppose both a common foreign and security policy and the areas the report deals with.
I share Mr von Wogau's view that satellite surveillance systems should be financed from the European budget, not just because such systems can be used for security purposes, but also because they can be used for other purposes in which we have a common interest, for example the environment.
I would also emphasise that, in these important, but also sensitive, issues to which the space dimension of European security responds, it is good to have a system which is not dependent on the USA, which builds upon increased cooperation between the Member States and which makes better use of resources. A system such as the one described in this report is also a guarantee that in the future we may better manage any conflicts, which we do not want in Europe but nevertheless may find ourselves having to deal with.
on behalf of the PSE Group. - (PT) Mr President, I congratulate our fellow member, Karl von Wogau, on this report and on the tireless way in which he has supported the deepening of the European project through the construction of a European defence policy. The report strikes an appropriate balance between what should be the main objectives of a European policy in the field of space and security. First, the capital importance of using all diplomatic and political channels to prevent the weaponisation of space, as emphasised by Commissioner Verheugen, so that space can continue to be used as a public asset for all humanity. Second, to equip Europe with the policies, financial resources and equipment needed to ensure its strategic autonomy on the international stage.
With regard to the first objective, it is important to emphasise that we are not talking here about the use of space for military ends. We know that, from the beginning of space exploration, satellites have been used to support the armed forces of various countries in the area of communications. Some of our fellow Members persist in confusing this type of operation, which is compatible with international law, with recent attempts by some, especially the United States, to put arms into space and transform it into a fourth battlefield, in addition to land, sea and air. It is such warlike strategies and other unacceptable initiatives, such as China's anti-satellite test in January 2007, that must be combated.
The report responds to these threats by seeking a pro-active diplomatic role for the European Union. It is Europe's task to lead a global strategy that seeks to equip the international community with an effective legal architecture that guarantees the total exclusion of arms from space, through the revision and strengthening of the Outer Space Treaty.
With regard to the second objective, the report warns against neglecting the crucial importance of space for Europe's strategic autonomy. As the Galileo project showed, an overwhelming majority of MEPs believe that sharing financial and technological resources and equipment among Europeans is the only way for Europe to avoid dependence on the United States, Russia and China for vital strategic activities, such as navigation.
The report also underlines the importance, frequently ignored or feared, of Galileo and other European national programmes for a serious common foreign and security policy. Without the peaceful and effective use of space, our economies, transport systems and meteorology and our whole way of life would be impossible. Europe must think strategically about this important area, in the same way as Washington, Beijing and Moscow do. Think and act. It is with this in mind that I very much regret that the Council Presidency is not here for this debate.
on behalf of the GUE/NGL Group. - (DE) Mr President, paragraph 41 of the report reads: 'urges that under no circumstances should European space policy contribute to the militarisation and weaponisation of space'. So far so good. Yet the entire report contradicts that statement. It actually lists military measures. Paragraph 5, for instance, states that there is a need for telecommunications, information management, observation and navigation in the military area. The report even underlines the necessity of the Galileo satellite project, which is quite clearly a civilian project, for autonomous ESDP operations.
I am grateful to Mr Verheugen for clarifying the budgetary aspects again. The European Union's current Treaty provides quite clearly that the EU budget cannot be used for military purposes. That is why the GUE/NGL Group has tabled amendments to rectify the legal situation, to the effect that space may be used only for explicitly civilian purposes and that Galileo is an explicitly civilian project.
Looking at the other amendments tabled, it is interesting to see how contradictory some of them are. My favourite was the amendment by the Greens, which begins by stressing that Galileo must remain a space project for civilian purposes and continues by nonetheless acknowledging its importance for autonomous ESDP operations. That is clearly a contradiction in terms. We should make it quite clear that the issue here is the militarisation of space by the European Union.
It is easy to keep pointing the finger at others who are (also) pursuing the militarisation of space. Such military use is precisely what we do not want to see! That is why the content of this report, taken as a whole, as it is worded, is wrong, because it calls for precisely that militarisation. We reject that. We want space to be used for civilian purposes and want Galileo to remain a purely civilian project. We have now shifted the burden onto the taxpayer - EUR 3.4 billion - with this latest call for tender. We keep saying we want a system that is independent of the USA, but now Boeing is clearly interested in this tender, so that does not seem quite true any more either.
We want the purely civilian use of space, no militarisation!
on behalf of the IND/DEM Group. - Mr President, this report opens by saying 'the various political and security challenges which the European Union is increasingly facing make an autonomous European Space Policy a strategic necessity'.
If you accept this opening proposition at face value then of course the report's recommendations follow as a logical consequence: a common European space policy, the implementation of the European security and defence policy, the use of the Galileo satellite system for military purposes, and, of course, a budget to pay for it all.
But if we do not accept the proposition, the logic falls apart. There are indeed political and security challenges facing the continent of Europe, but why should the European Union have an autonomous space and security and defence policy?
As far as the overwhelming majority of its citizens are concerned, the European Union is not, and should not be, a political state. And only states legitimately have security policies and military capabilities. As the report says, the Lisbon Treaty includes a legal basis for the European space policy and the possibility for permanent structured cooperation on security and defence.
But of course, legally, the Lisbon Treaty is dead. It was killed by the Irish 'no' vote in the recent referendum, so the implementation of a space and security and defence policy should also be dead.
Space and security and defence policy would of course require a common communication system, and the report underlines the necessity for Galileo to be used for an autonomous European security and defence policy. But until recently we were told that Galileo was for civilian purposes only. Finally it has to be admitted that its real use is for EU military purposes.
The report also wants it both ways. It wants an EU space programme linked to the security and defence policy but at the same time says that the space policy should not contribute to the militarisation and weaponisation of space. Of course space will be militarised and weaponised. That is inevitable. It will be done by the USA, probably by Russia and in due course certainly by China.
The security interests of the West should be represented in space not by an illegitimate European Union but with our ally the USA, in partnership with the only legitimate security organisation that has the democratic backing of the people of Europe, NATO.
(LT) My congratulations to the rapporteur, Mr von Wogau, who has prepared a very important and topical report. In my opinion, the report could be summarised as follows: more peace in space, better cooperation between the EU Member States and other countries, and more funding for common space projects.
I approve of the proposed amendments, which once again highlight Galileo's importance as a strictly civilian project and reject any possibility of using space for military purposes.
More and more countries are becoming involved in space projects, with space having started to play an increasingly large role in our lives. Military and civilian satellite systems intended for Earth observation as well as telecommunications, navigation, positioning and timing have become our eyes and ears. Geopolitical classics stated long ago, that 'whoever dominates space dominates the world.' The European Union does not aim to achieve superiority.
The multipolar world in which the rights of all nations are secured is much more attractive. Having combined their power in space, the 27 EU Member States would increase their potential to carry out successful independent civil and preventive operations pursuing common foreign and security policy. It could give the EU an important advantage in observing arms expansion and monitoring the implementation of international agreements.
The EU countries have created several space projects for the purpose of increasing their security. To avoid wasteful duplication, it would be better to make full use of the potential offered by these systems and reduce the cost of Earth surveillance. The telecommunications satellite sector should undergo more effective standardisation. We need more intensive interaction between space projects developed by the EU. The EU should allocate more substantial funds and have a common budget to prevent individual countries from wasting their efforts and resources.
Meanwhile, the forthcoming negotiations on the EU-Russia strategic partnership provide us with a good opportunity to organise even more productive cooperation in space, undoubtedly seeking to expand strategic cooperation in common space programmes with the United States and NATO in every possible way.
(FR) Mr President, I asked to speak when I heard Mrs Ibrisagic describe the crisis which occurred in the Balkans, in which, as you probably remember, I was involved.
At the time, our former fellow Member Jean-François Deniau said, 'Europe died at Sarajevo', and I replied, 'Europe did not die at Sarajevo because Europe does not exist'.
Europe still does not exist, and I congratulate our fellow Member Mr von Wogau for battling, as he has done since becoming Chairman of the Subcommittee on Security and Defence, to ensure that Europe fulfils the expectations expressed not only outside Europe, in every corner of the world, but also within Europe, where, as you know, 70% of our fellow citizens are calling on Europe to take its place on the international stage and prove worthy of its heritage.
(FR) Mr President, since there are not very many of us here, I too will take advantage of the opportunity to add, in the same spirit as Mr Morillon, that people actually expect a great deal from Europe and even today - as Mr von Wogau knows - Georgia, a country which is covered by our neighbourhood policy, is almost on the brink of war. Every day there are confrontations between Georgia and the separatist region of Abkhazia. I would say that the situation is becoming worse with every hour that passes.
Moreover, this afternoon we have received an urgent appeal from the Georgian authorities, urging the European Union to become involved in resolving this conflict, and this just goes to show how much we need Europe. When we introduce a neighbourhood policy, then we must also take it upon ourselves to put it into practice.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, as was only to be expected, this debate has focussed very clearly on the really crucial issues. We should talk about them openly because we are dealing here with reality and not wishful thinking.
The reality is quite simple. The traditional patterns of conflict are no longer what they once were. The traditional distinction between internal and external security is becoming increasingly blurred. For instance, not everybody in this Chamber will agree with the American view that the fight against terrorism is a war. Yet most Americans share that view.
The technology used to maintain internal security, especially to combat international crime and terrorism, is tending more and more to come from the same research centres and the same enterprises and also to be used for the same purpose, although with different fields of application.
We must clearly recognise that we need to draw the boundaries elsewhere, namely in the place where the political decisions on the use of instruments are taken. At this point let me state quite clearly: the Treaty applies here.
General Morillon - if I may use Mr Morillon's title here, given that he referred to his important role in the Balkans - has drawn our attention to that again. There have been European operations to prevent conflict, resolve conflicts and avoid conflicts for a long time. I do not need to call any senior officers as witnesses, since everybody here knows that those who are responsible for the safety of European soldiers sent on these missions rely heavily on having an exact and precise picture of the situation. Under today's conditions it is no longer possible to obtain that kind of picture without the use of space technology, because otherwise the other side would have it. We would be putting our own forces in extreme danger and making them less effective if we said that for reasons of principle we Europeans could not allow such a thing.
I want to draw attention to these problems again to show that I am very much aware of them. They relate both to our space policy and to the area of security research.
I can only urge Parliament to see its role as also ensuring that in this difficult situation in which we find ourselves, where things are not just black and white but there is also a large grey area, we still proceed in a manner that does not compromise our values and our principles.
rapporteur. - (DE) Mr President, I would like to take up what Mr Verheugen said and also answer Mr Pflüger and Mr Batten on the question of what the citizens of the European Union want.
Eurobarometer surveys show that 70% to 80% of EU citizens believe we need a common security and defence policy. That became particularly clear with the terrible events in the Balkans. The 27 European countries spend EUR 170 billion a year on defence, yet these countries were unable to put an end to the bloodshed in the Balkans because we simply do not yet have a common European organisation for such operations. There were German, French, British, Italian, Luxembourgish and other forces, yet at the time it was only the Americans, not the Europeans, who had the capability to put an end to the bloodshed. Mr Morillon saw that with his own eyes and experienced it very much in person.
It is also quite wrong to refer to weapons in space here. What threat is there? If, for instance, we station Galileo or observation satellites in space to find out what is happening, it is done for the security of our citizens. The real danger is that weapons are stationed in space and used to destroy our communications satellites, because then our entire social system could be disrupted by relatively minor means. Just imagine what would happen if the telecommunications satellites for TV, for radio, for everything that makes up our society today, were destroyed.
That is why I believe we are on the right track, including with Galileo. We will probably find at the vote tomorrow that there has been a change of mind in the European Parliament. The first step was that we managed to get Galileo financed out of the European budget. The Committee on Budgets and the Committee on Foreign Affairs urged this very strongly and managed to obtain it. The second step is that Galileo is of course a civilian project, somewhat different in type from the American system, but that it is also necessary and that it is available for operations by EU forces in, for instance, Congo, Bosnia and Herzegovina or Chad.
I believe, therefore, that tomorrow will see a change in the majority view in the European Parliament.
The debate is closed.
The vote will take place tomorrow, 10 July 2008.